Mr. Chief Justice TANEY
delivered thé opinion of. the, court. This case comes before us on a certificate of division. But, upon inspecting the. record, it appears that the particular point or points upon which the justices of the Circuit Court differed in opinion are not distinctly stated; and the case must therefore bé dismissed for want of jurisdiction.

Order.

This cause came on to be. heard on the transcript of the record from the Circuit Court of the United States for the Southern District of Mississippi, and on the point and question on which the judges of the said Circuit. Court were opposed in opinion, and which was certified to this court for its opinion agreeably to the act of Congress in such case made and. provided, and was argued by counsel. And it- appearing to this court, upon an inspection of the said transcript that no *650point in the case, within the meaning of the act of Congress, has been certified to this court, jt is thereupon now here ordered and decreed by this court, that this cause be and the same is hereby dismissed, and that this cause be and the same is. hereby remanded to.the said Circuit Court, to be proceeded in according to law..